        Case 1:18-cv-10225-MLW Document 271 Filed 06/17/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                    )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,          )
                                    )
                                    )
                                                     No. 1:18-cv-10225-MLW
            Plaintiffs-Petitioners, )
                                    )
      v.                            )
                                    )
KEVIN K. McALEENAN, et al.,         )
                                    )
            Defendants-Respondents. )
                                    )
                                    )
                                    )

  RESPONDENTS’ OPPOSITION TO PETITIONERS’ MOTION FOR TEMPORARY
                       RESTRAINING ORDER

       While cloaked as a motion for a temporary restraining order, Petitioners actually seek a

preliminary injunction enjoining Respondents from removing Mr. V and other class members

unless and until: (1) Petitioners deem that they have enough information about ICE’s decision to

remove the class member and (2) Petitioners receive five business days-notice prior to removing

the class member. See ECF No. 268-1 (“If Respondents are permitted to remove individuals

without an explanation for why they are doing so or giving Petitioners the ability to challenge that

decision, they could effectively eliminate this Court’s jurisdiction over class members’ claims.”).

Petitioners’ motion is a thinly veiled attack on ICE’s discretionary authority to remove a class

member after duly considering his or her pursuit of a provisional waiver. See 8 U.S.C. § 1252(g).

Accordingly, this Court should deny Petitioners’ motion because it improperly seeks to enjoin ICE

from removing class members and seeks relief beyond this Court’s jurisdiction.




                                                 1
        Case 1:18-cv-10225-MLW Document 271 Filed 06/17/19 Page 2 of 5



       On September 21, 2018, this Court declared “8 C.F.R. § 212.7 requires DHS, acting

through ICE, to consider an eligible alien’s application for a provisional unlawful presence waiver

before deciding to remove him or her from the United States.” ECF No. 159 at 31. In doing so,

this Court held that its jurisdiction over Petitioners’ claims is limited to determining whether ICE

is “failing to exercise the discretion required by 8 C.F.R. § 212.7” and, further, that the Court

“could not review a discretionary decision for possible abuse if DHS’s discretion was actually

exercised.” ECF No. 159 at 26 (emphasis added). This Court further held that ICE may lawfully

remove class members as long as “it makes an individualized decision to do so based on more than

the mere fact that the alien is subject to a final order of removal.” ECF No. 159 at 35.

       In response to the Court’s order, former Acting Field Office Director, Todd Lyons,

submitted a declaration stating that ICE Boston “will continue to consider the equities of an alien’s

case when determining whether to arrest, detain, or effectuate the removal of aliens with final

orders of removal, including considering whether an alien has any pending petitions or applications

for immigration benefits” such as a Form I-130, Form I-212, and Form I-601A. ECF No. 158-1 at

¶ 5. Since then, ICE Boston has acted in accordance with this declaration and this Court’s order.

ICE Boston has decided to remove class members only after considering their pursuit of a

provisional waiver and other factors beyond their final order of removal. See, e.g., Declaration of

Marcos Charles, ECF No. 272; Ferreira v. Lyons, 1:19-cv-10258, ECF No. 11 (D. Mass. 2019);

Lima v. Lyons, 1:19-cv-10400, ECF No. 7 (D. Mass 2019).

       Respondents have also demonstrated their compliance with the Court’s order by providing

monthly reports on class members checking in with ICE. These reports illustrated that, when

making enforcement decisions, ICE Boston was indeed considering whether an alien checking in

with ICE had pending applications with USCIS. Further, ICE Boston recently agreed to provide a



                                                 2
        Case 1:18-cv-10225-MLW Document 271 Filed 06/17/19 Page 3 of 5



monthly report on detained class members and agreed to notify Petitioners if ICE intended to

remove a detained class member prior to the class member’s inclusion on the next monthly report.

ECF No. 260. This reporting further demonstrates that ICE Boston is making “individualized

decision[s] to [enforce removal orders] based on more than the mere fact that the alien is subject

to a final order of removal.” ECF No. 159 at 35.

       On June 13, 2019, Respondents notified Petitioners’ counsel that ICE Boston planned to

remove a class member, Mr. V. In doing so, Respondents told Petitioners’ counsel that Mr. V had

been ordered removed in October 2018, had an approved Form I-130 but no other pending

applications, and had recent criminal history. ECF No. 268-3. Although it was patently obvious

from this information that ICE Boston had made an individualized decision in Mr. V’s case,

Respondents explained that ICE “considered the fact that Mr. [V] is a Calderon class member

because he has an approved Form I-130, has an enforceable final order of removal, and has recent

criminal history prior to seeking to effectuate his removal.” ECF No. 268-3.

       Petitioners now file this motion seeking information far beyond what this Court has

intimated they are entitled to. First, Petitioners seek a stay of removal for Mr. V but fail to show

that he is entitled to such an extraordinary remedy by applying the preliminary injunction factors.

See Gonzales-Droz v. Gonzalez-Colon, 573 F.3d 75, 79 (1st Cir. 2009) (listing the preliminary

injunction factors). As explained to Petitioners via email and in Mr. Charles’ declaration, ICE has

considered more than just the fact that Mr. V had a final order of removal prior to seeking to

effectuate his removal. See ECF No. 272. This Court has declared that it is without jurisdiction to

examine whether this was “a wise discretionary decision.” Transcript of August 20, 2018 Hearing

at 47; see 8 U.S.C. § 1252(g). Accordingly, this Court lacks jurisdiction to issue any further relief

and Petitioners cannot show that they are likely to succeed on the merits of their claim that ICE



                                                   3
         Case 1:18-cv-10225-MLW Document 271 Filed 06/17/19 Page 4 of 5



has failed to comply with the Court’s order. Therefore, this Court should deny Petitioners’ motion

and allow ICE to enforce Mr. V’s removal order.

        Second, Petitioners request that this Court order Respondents to engage in “a dialogue

inform[ing] class counsel about the reasons for the intended enforcement action” and give

Petitioners five-days notice prior to effectuating the removal of class members. Granting this

request would enjoin ICE Boston from removing class members until they complied with this

request. Therefore, Petitioners’ request is nothing more than a motion for a preliminary injunction,

relief which they have again failed to demonstrate they are entitled. They fail to point to a single

class member whose pursuit of a provisional waiver has not been considered or establish that class

members are entitled to any relief beyond such consideration. Accordingly, this Court should deny

their request.

        Regardless, “how [pursuit of lawful status] has been considered, and what it has been

weighed against” is not relevant to the legal question this Court has jurisdiction to review. ECF

No. 268-1 at 7. Petitioners admit that they do not seek this information to confirm that ICE

considered a class member’s pursuit of waivers, but rather so that they can “assess [the decision’s]

legality” and “challenge that decision.” ECF No. 268-1 at 7-8. This is precisely the kind of

discretionary decision this Court has held it lacks jurisdiction to review. See ECF No. 159 at 26.

ICE Boston has illustrated, in Mr. V’s case and others, that it is considering more than an

individual’s final order of removal prior to taking enforcement actions. How ICE Boston has

considered the factors in an alien’s case and the weight each factor has been given does not alter

the fact that ICE Boston has duly considered each factor as required by this Court’s order.

Accordingly, this Court should deny Petitioners’ motion for a temporary restraining order.


Respectfully submitted,

                                                 4
        Case 1:18-cv-10225-MLW Document 271 Filed 06/17/19 Page 5 of 5




JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director

T. MONIQUE PEOPLES
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents

                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                      /s/ Mary L. Larakers
                                                      Mary L. Larakers
Dated: June 17, 2019                                  Trial Attorney




                                                 5
